UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6425


ARICK GRAHAM DAIL,

                Petitioner – Appellant,

          v.

UNITED STATES DISTRICT COURT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02181-D)


Submitted:   July 23, 2013                 Decided:   July 26, 2013


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arick Graham Dail, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arick   Graham   Dail,   a   federal   prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.        We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.            Dail v. United States

District Court, No. 5:12-hc-02181-D (E.D.N.C. Mar. 6, 2013).           We

grant leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2